NON-FINAL ACTION (REISSUE OF U.S. PATENT 10,284,440)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	4
IV. STATUS OF CLAIMS	4
V. PRIORITY AND AIA  STATUS	5
VI. INFORMATION CONSIDERED	5
VII. CLAIM INTERPRETATION	6
VIII. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112, SIXTH PARAGRAPH	6
IX. PRIOR ART CITED HEREIN	22
X. CLAIM OBJECTIONS – IMPROPER MARKUPS	23
XI. CLAIM OBJECTIONS – DUPLICATE CLAIMS	23
XII. CLAIM OBJECTIONS – MINOR INFORMALITIES	24
XIII. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)	24
XIV. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	40
XV. ALLOWABLE SUBJECT MATTER	42
XVI. CONCLUSION	48

I. ACKNOWLEDGEMENTS
 	This non-final Office action addresses U.S. reissue application No. 17/027,542 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is September 21, 2020 (“Actual Filing Date”). 
	The Instant Application is a reissue application of U.S. Patent No. 10,284,440 (“Patent Under Reissue”) titled “REAL-TIME ADAPTIVE PROCESSING OF NETWORK DATA PACKETS FOR ANALYSIS.” The Patent Under Reissue was filed on May 23, 2017 (“Non-


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.” 
 	
III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate any concurrent proceedings before the Office, ongoing litigation, previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction regarding the Patent Under Reissue. 


IV. STATUS OF CLAIMS
 	Claims 1-63 are currently pending (“Pending Claims”).
 	Claims 1-63 are currently examined (“Examined Claims”).
 Regarding the Examined Claims and as a result of this Office action:
	Claims 1-7, 9, 19-27, 29 31, 33-37, 51-53, 55, 57, and 59-63 are rejected under 35 U.S.C. § 102.
 	Claims 28 and 54 are rejected under 35 U.S.C. § 103.
 	Claims 8, 30, 32, 56, and 58 are objected to as containing allowable subject matter but dependent from rejected base claims.
 	Claims 10-18 and 38-50 are allowed.
 	Claims 10, 20, 24, 62, and 63 are subject to minor objections.


V. PRIORITY AND AIA  STATUS
 	Domestic Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is a claim for benefit of domestic priority under 35 U.S.C. §§ 120 or 119(e) to parent application control nos. 14/876,725, 14/051,301, and 12/756,638 (“Parent Applications”). To the extent the disclosures of the Parent Applications support the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of an effective date of the earlier filing dates of the Parent Applications.
 	AIA  Status. Because the Instant Application does not contain a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the pre-AIA  “First to Invent” provisions will govern this proceeding. See 35 U.S.C. § 100 (note). In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


VI. INFORMATION CONSIDERED
 	Applicant is reminded that a listing of the information cited or “of record” in the original prosecution of the Patent Under Reissue has been considered in the Instant Application and need not be resubmitted.

VII. CLAIM INTERPRETATION
 	The following claimed terms and phrases are interpreted under a broadest reasonable interpretation (BRI) to encompass their plain meanings, in the context of network analysis. See MPEP § 2111.01. For purposes of examination, the following interpretations are adopted herein:
 	common header generated by summarizing – encompasses a summary, synopsis, compressed version, or condensed representation of data contained in the headers of one or more data packets; examples of such data are given at column 10:15-21 of the Patent Under Reissue.
	mapping information – encompasses information that denotes an association of related objects or data, such as associated network sessions.
 	payload metadata – encompasses information that describes or represents the payload portion of a data packet; examples of such information are given at column 10:47-55 of the Patent Under Reissue.
 

VIII. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112, SIXTH PARAGRAPH
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
	Functional Phrase #1 (claim 10) – a processor executing computer-readable instructions stored on a memory to:
 	determine first and second sessions associated with data packets received from a network;
 	generate a common header for each of the first and second sessions by summarizing information of a plurality of data packets associated with each of the first and second sessions; and
 	generate, for each of the first and second sessions, a session record comprising the common header of the first and second sessions, and storing mapping information representing association of the first session with the second session when the first and second sessions are associated with a protocol.

Functional Phrase #2 (claim 11) – the processor further executes the computer-readable instructions to:

 	store the payload metadata of each of the first and second sessions in the session record for each of the first and second sessions.

Functional Phrase #3 (claim 12) – the processor further executes the computer-readable instructions to determine a protocol associated with each of the first and second sessions, and wherein the information included in at least one of the common header or the payload metadata of each first and second sessions is respectively determined based on the protocol associated with the first and second sessions.

Functional Phrase #4 (claim 15) – the processor further executes the computer-readable instructions to:
 	generate performance parameters representing performance of at least one of the network an application associated with the network, a service associated with the network, a client associated with the network, or a server associated with the network for transmitting the plurality of the data packets in each of the first and second sessions; and
 	add the performance parameters of the first and second sessions respectively in the record of the first and second sessions.

Functional Phrase #5 (claim 38) – a processor that executes the computer-readable instructions to:

 	generate a payload metadata by summarizing second information of the packet and the at least one other packet; and
 	generate a session record comprising the common header and the payload metadata to evaluate at least one of the network, an application associated with the network, or a service associated with the network.

Functional Phrase #6 (claim 39) – the processor further executes the computer-readable instructions to determine a protocol associated with the session based upon information associated with the packet and the at least one other packet.

Functional Phrase #7 (claim 41) – the processor further executes the computer-readable instructions to:
 	generate a performance parameter representing performance at least one of the network,
the application, the service, a client associated with the network, or a server associated with the
network, wherein the performance parameter is generated based on the packet and the at least
one other packet; and
 	include the performance parameter in the session record.

Functional Phrase #8 (claim 42) – the processor further executes the computer-readable instructions to generate mapping information based on the session and at least one other session, and wherein the mapping information is included in the session record.

Functional Phrase #9 (claim 46) – the processor further executes the computer-readable instructions to:
 	assign a new session ID to the session upon determining that the session is a new session
or assign an existing session ID to the session upon determining that the session is a pre-existing
session, wherein the existing session ID is associated with the pre-existing session; and
 	generate session information based on the new session ID or the existing session ID and a protocol associated with the session.

Functional Phrase #10 (claim 47) – the processor further executes the computer-readable instructions to:
 	extract static data from a header of the packet and the header of each of the at least one
other packet; and
 	store the static data in the common header.

Functional Phrase #11 (claim 49) – the processor further executes the computer-readable instructions to extract the first information from the packet and each of the at least one other packet, and wherein the first information is based upon a protocol associated with the session.

Functional Phrase #12 (claim 41) – the processor further executes the computer-readable instructions to:
 	determine a data payload from the packet and each of the at least one other packet; and
 	store a subset of the data payload as the payload metadata, wherein the subset of the data
payload is based on a protocol associated with the session.

Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have any of these limitations interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, Applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer 
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

Based upon a review of the Patent Under Reissue, the Examiner concludes that the corresponding structure for the above-identified Functional Phrases is disclosed in the Patent Under Reissue as follows: 
	Functional Phrase #1 (claim 10) – a processor executing computer-readable instructions stored on a memory to:
 	determine first and second sessions associated with data packets received from a network;
 	generate a common header for each of the first and second sessions by summarizing information of a plurality of data packets associated with each of the first and second sessions; and
 	generate, for each of the first and second sessions, a session record comprising the common header of the first and second sessions, and storing mapping information representing association of the first session with the second session when the first and second sessions are associated with a protocol.

 	Step 502 – receiving and buffering network data packets in a FIFO buffer (see column 7:53-60);
 	Step 506 – detecting protocols associated with the received packets by analyzing the data packets at various communication layers or transport layer (see column 7:61 – 8:10)
 	Step 518 – determining that a first data packet is associated with an existing or new session ID and determining that a second data packet is associated with a different session ID using the detected protocols of the data packets  (see column 8:11-33);
 	Step 542 – generating or updating a common header for each of the two sessions by applying a noise filter to multiple data packet headers of each session (see column 9:62 – 10:14); the noise filter selects relevant information from the headers of buffered packets, merges the relevant information, and stores “static data” that is common to all of the headers and can include data identified at column 10:15-21; the noise filter may additionally or alternatively store or exclude “non-static” data, which can be different in each of the headers, via data field filtering, data compression, hashing, or data extraction as described at column 10:22-29;
 	Step 554 and 558 – generating and storing an adaptive session record that includes the common header 392 and intra-protocol mapping information 384 that associates the first session with the second session.   

Functional Phrase #2 (claim 11) – the processor further executes the computer-readable instructions to:

 	store the payload metadata of each of the first and second sessions in the session record for each of the first and second sessions.
 	– corresponds to processor 204 (FIG. 2), which is specially programmed to execute an algorithm that implements the claimed functions. The steps of the algorithm are illustrated at FIG. 5 of the Patent Under Reissue and include:
 	Step 546 – generating or updating payload metadata for first and second sessions by de-duplicating the payloads of data packets of a session to store a summarized version of the payloads as described at column 10:39 – 11:3;
 	Steps 554 and 558 – generating and storing an adaptive session record that includes the the payload metadata 394 each of the sessions.   

Functional Phrase #3 (claim 12) – the processor further executes the computer-readable instructions to determine a protocol associated with each of the first and second sessions, and wherein the information included in at least one of the common header or the payload metadata of each first and second sessions is respectively determined based on the protocol associated with the first and second sessions.
 	– corresponds to processor 204 (FIG. 2), which is specially programmed to execute an algorithm that implements the claimed functions. The steps of the algorithm are illustrated at FIG. 5 of the Patent Under Reissue and include:
 	Step 506 – detecting protocols associated with the received packets by analyzing the data packets at various communication layers or transport layer (see column 7:61 – 8:10).


Functional Phrase #4 (claim 15) – the processor further executes the computer-readable instructions to:
 	generate performance parameters representing performance of at least one of the network an application associated with the network, a service associated with the network, a client associated with the network, or a server associated with the network for transmitting the plurality of the data packets in each of the first and second sessions; and
 	add the performance parameters of the first and second sessions respectively in the record of the first and second sessions.
 	– corresponds to processor 204 (FIG. 2), which is specially programmed to execute an algorithm that implements the claimed functions. The steps of the algorithm are illustrated at FIG. 5 of the Patent Under Reissue and include:
 	Steps 530 and/or 550 – initialize and/or update performance metadata for first and second sessions that is generated as described at columns 11:4 – 12:5;
 	Steps 554 and 558 – generating and storing an adaptive session record that includes the performance parameter 398 for each of the sessions.   

Functional Phrase #5 (claim 38) – a processor that executes the computer-readable instructions to:

 	generate a common header by summarizing first information of the packet and at least one other packet of a same session;
 	generate a payload metadata by summarizing second information of the packet and the at least one other packet; and
 	generate a session record comprising the common header and the payload metadata to evaluate at least one of the network, an application associated with the network, or a service associated with the network.
 	– corresponds to processor 204 (FIG. 2), which is specially programmed to execute an algorithm that implements the claimed functions. The steps of the algorithm are illustrated at FIG. 5 of the Patent Under Reissue and include:
 	Step 502 – receiving and buffering a network data packets in a FIFO buffer (see column 7:53-60);
 	Step 506 – detecting protocols associated with the received packets by analyzing the data packets at various communication layers or transport layer (see column 7:61 – 8:10)
 	Step 518 – determining that a first data packet is associated with an existing or new session ID and determining that a second data packet is associated with a different session ID using the detected protocols of the data packets  (see column 8:11-33);
 	Step 542 – generating or updating a common header for each of the two sessions by applying a noise filter to multiple data packet headers of each session (see column 9:62 – 10:14); the noise filter selects relevant information from the headers of buffered packets, merges the relevant information, and stores “static data” that is common to all of the headers and can include data identified at column 10:15-21; the noise filter may additionally or alternatively store or 
 	Step 546 – generating or updating payload metadata for a session by de-duplicating the payloads of data packets of a session to store a summarized version of the payloads as described at column 10:39 – 11:3.
 	Step 554 – generating an adaptive session record that includes the common header 392 and intra-protocol mapping information 384 that associates the first session with the second session.   

Functional Phrase #6 (claim 39) – the processor further executes the computer-readable instructions to determine a protocol associated with the session based upon information associated with the packet and the at least one other packet.
 	– corresponds to processor 204 (FIG. 2), which is specially programmed to execute an algorithm that implements the claimed functions. The steps of the algorithm are illustrated at FIG. 5 of the Patent Under Reissue and include:
 	Step 506 – detecting protocols associated with the received packets by analyzing the data packets at various communication layers or transport layer (see column 7:61 – 8:10)

Functional Phrase #7 (claim 41) – the processor further executes the computer-readable instructions to:
 	generate a performance parameter representing performance at least one of the network,
the application, the service, a client associated with the network, or a server associated with the
network, wherein the performance parameter is generated based on the packet and the at least

 	include the performance parameter in the session record.
 	– corresponds to processor 204 (FIG. 2), which is specially programmed to execute an algorithm that implements the claimed functions. The steps of the algorithm are illustrated at FIG. 5 of the Patent Under Reissue and include:
 	Steps 530 and/or 550 – initialize and/or update performance metadata that is generated as described at columns 11:4 – 12:5.
	Steps 554 and 558 – generating and storing an adaptive session record that includes the performance parameter 398 for the session.   

Functional Phrase #8 (claim 42) – the processor further executes the computer-readable instructions to generate mapping information based on the session and at least one other session, and wherein the mapping information is included in the session record.
 	– corresponds to processor 204 (FIG. 2), which is specially programmed to execute an algorithm that implements the claimed functions. The steps of the algorithm are illustrated at FIG. 5 of the Patent Under Reissue and include:
 	Step 534 – generating intra-protocol and/or inter-protocol mapping information as described at columns 8:43 – 9:52.
	Steps 554 and 558 – generating and storing an adaptive session record that includes intra-protocol mapping information 384 for the session.   

Functional Phrase #9 (claim 46) – the processor further executes the computer-readable instructions to:

or assign an existing session ID to the session upon determining that the session is a pre-existing
session, wherein the existing session ID is associated with the pre-existing session; and
 	generate session information based on the new session ID or the existing session ID and a protocol associated with the session.
 	– corresponds to processor 204 (FIG. 2), which is specially programmed to execute an algorithm that implements the claimed functions. The steps of the algorithm are illustrated at FIG. 5 of the Patent Under Reissue and include:
 	Step 518 – determining that a first data packet is associated with an existing or new session ID and determining that a second data packet is associated with a different session ID using the detected protocols of the data packets  (see column 8:11-33).
 	Step 520, or 526 and 528 – an existing ID is assigned to the session for an existing session (520), when the session is a new session, session information, such as session ID, session protocol, and sessions applications (see column 8:34-36), is generated for the new session (526), and the new session ID is assigned to the session (528).

Functional Phrase #10 (claim 47) – the processor further executes the computer-readable instructions to:
 	extract static data from a header of the packet and the header of each of the at least one
other packet; and
 	store the static data in the common header.

	Step 542 – generating or updating a common header for each of the two sessions by applying a noise filter to multiple data packet headers of each session; the noise filter stores “static data” that is common to all of the headers and can include data identified at column 10:15-21; 
	Steps 554 and 558 – generating and storing an adaptive session record that includes the common header 392.   

Functional Phrase #11 (claim 49) – the processor further executes the computer-readable instructions to extract the first information from the packet and each of the at least one other packet, and wherein the first information is based upon a protocol associated with the session.
 	– corresponds to processor 204 (FIG. 2), which is specially programmed to execute an algorithm that implements the claimed functions. The steps of the algorithm are illustrated at FIG. 5 of the Patent Under Reissue and include:
  	Step 506 – detecting protocols associated with the received packets by analyzing the data packets at various communication layers or transport layer (see column 7:61 – 8:10)

Functional Phrase #12 (claim 41) – the processor further executes the computer-readable instructions to:
 	determine a data payload from the packet and each of the at least one other packet; and
 	store a subset of the data payload as the payload metadata, wherein the subset of the data

 	– corresponds to processor 204 (FIG. 2), which is specially programmed to execute an algorithm that implements the claimed functions. The steps of the algorithm are illustrated at FIG. 5 of the Patent Under Reissue and include:
 	Step 546 – generating or updating payload metadata for a session by de-duplicating the payloads of data packets of a session to store a summarized version of the payloads as described at column 10:39 – 11:3;
	Steps 554 and 558 – generating and storing an adaptive session record that includes the payload metadata 394.   

If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 


IX. PRIOR ART CITED HEREIN
 	The following prior art patents and printed publications are cited herein:
 	U.S. Patent Application Publication 2005/0157662 (“Bingham”); and
 	U.S. Patent Application Publication 2010/0161795 (“Deridder”). 
	Prior art made of record and considered pertinent to Applicant’s disclosure but not relied upon herein is listed on the attached document titled “Notice of Reference Cited” (PTO-892).  


	 X. CLAIM OBJECTIONS – IMPROPER MARKUPS
 	37 C.F.R. § 1.173(d) states:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
 	(1) The matter to be omitted by reissue must be enclosed in brackets; and 
 	(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added.

 	Amended claim 10 is improperly marked up. All matter to be deleted by reissue must be indicated by bracketing (not strikethroughs), in accordance with Rule 173(d). Appropriate correction is required.


XI. CLAIM OBJECTIONS – DUPLICATE CLAIMS
Claims 62 and 63 are objected to under 37 CFR § 1.75 as being substantial duplicates of claims 36 and 37, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


XII. CLAIM OBJECTIONS – MINOR INFORMALITIES
 	Claim 20 is objected to because “storing” in line 5 should be changed to “store” for proper syntax.
 	Claim 24 is objected to because “adding” in line 7 should be changed to “add” for proper syntax.


XIII. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

 	Claims 1-7, 9, and 19-24 are rejected under 35 U.S.C. § 102(e) as being anticipated by Deridder (U.S. 2010/0161795).
 	Regarding claim 1, Deridder discloses a method comprising:
 	determining, by a processor (152, FIG. 1) executing computer-readable instructions stored on a memory, first and second sessions associated with data packets received from a network (see FIG. 3 – session signature matching 370 is executed to determine first and second 
 	generating, by the processor (152, FIG. 1), a common header for each of the first and second sessions by summarizing information of a plurality of data packets associated with each of the first and second sessions (see FIG. 3 and paragraph [0044] – an “HTTP header summary” is generated for each of the sessions and is included with the session identifying information 380); and
 	generating, by the processor (152, FIG. 1), for each of the first and second sessions, a session record comprising the common header of the first and second sessions respectively, (380, FIG. 3 and paragraph [0044] – “session declaration module 376 can provide session identifying information, including an HTTP header summary”), and storing mapping information representing association of the first session with the second session when the first and second sessions are associated with a protocol (see the table illustrated in FIG. 3 – the table includes “mapping information” that represents the association of various sessions, as denoted by the “Flow” field, which indicates which sessions have a common source or destination IP address; for instance, the flow field for sessions 1 and 2 indicates that the two sessions have the same source address 192.168.2.41; likewise, sessions 3-5 have the same source address 192.168.2.117; the flow information is stored when the session traffic is associated with an HTTP protocol, and the HTTP header is extracted from each data packet, as illustrated at traffic data extraction module 302 in FIG. 3).

 	Regarding claim 2, Deridder discloses the method as recited in claim 1, further comprising: generating, by the processor, a unit of payload metadata summarizing information in


 	Regarding claim 3, Deridder discloses the method of claim 2, further comprising determining, by the processor, the protocol associated with each of the first and second sessions (see FIG. 3 – traffic data extraction module determines that an incoming data packet is associated with an HTTP protocol by extracting the HTTP header therefrom), wherein the information included in at least one of the common header or the payload metadata of the first and second sessions is respectively determined based on the protocol associated with the first and second sessions (see the table in FIG. 3 – the “Session activity” is metadata that indicates the URLs accessed during the session, and the URLs are determined based on the HTTP protocol).

 	Regarding claim 4, Deridder discloses the method of claim 2, wherein the common header and the payload metadata are generated in real-time responsive to receiving the data packets for the first and second sessions from the network (i.e., Deridder’s processes for generating common header and payload metadata as shown in FIG. 5 are executed in real-time as network packets are received; see also paragraph [0004] – Deridder’s disclosure addresses the problem of tracking multiple active hosts simultaneously in real-time).

 	Regarding claim 5, Deridder discloses the method of claim 1, further comprising:

transmitting the plurality of the data packets in each of the first and second sessions; and adding, by the processor, the performance parameters of the first and second sessions respectively in the session record of the first and second sessions, respectively (as shown in the session table of FIG. 3, Deridder generates and adds “TCP timestamps” information to the session record for each identified session; see paragraph [0037] – the TCP timestamps estimate the uptime of the host; these timestamps are considered to correspond to “performance parameters” inasmuch as it is akin to a “total transfer time” parameter that is disclosed as an example of a performance parameter – see Patent Under Reissue at column 11:25-32).

 	Regarding claim 6, Deridder discloses the method of claim 5, wherein the performance parameters comprise at least a total transfer time (i.e., as shown in the session table of FIG. 3, Deridder generates and adds “TCP timestamps” information to the session record for each identified session; see paragraph [0037] – the TCP timestamps estimate the uptime of the host).

 	Regarding claim 7, Deridder discloses the method of claim 1, wherein the first session is associated with a first protocol and the second session is associated with a second protocol different than the first protocol (see paragraph [0043] – “although HTTP header information is described other application layers protocols … may be utilized” – this indicates that the recorded sessions in the session table of FIG. 3 can comprise sessions having different protocols; see also paragraph [0052]).
claim 9, Deridder discloses the method of claim 1, wherein the common header comprises fields of headers that remain unchanged throughout each of the first and second sessions (see paragraph [0029] – packets within the same flow are determined to belong to the same session; accordingly, the headers of all data packets of the same session will all indicate the same protocol, source IP address, source port, destination IP address, and destination port, and a summary of the packet headers will necessarily comprise the unchanged information).

 	Regarding claim 19, Deridder discloses a non-transitory computer-readable media having computer-readable instructions stored thereon that when executed by a processor cause the processor to perform a process comprising:
 	determining first and second sessions associated with packets received from a network (see FIG. 3 – session signature matching 370 is executed to determine first and second sessions associated with data packets received from a network – e.g., Session IDs 1 and 2 illustrated in the Session State table 378);
 	generating a common header for each of the first and second sessions by summarizing
information of a plurality of packets associated with each of the first and second sessions (see FIG. 3 and paragraph [0044] – an “HTTP header summary” is generated for each of the sessions and is included with the session identifying information 380); and
 	generating for each of the first and second sessions, a session record comprising the common header of the first and second sessions, respectively (380, FIG. 3 and paragraph [0044] – “session declaration module 376 can provide session identifying information, including an HTTP header summary”), and storing mapping information representing association of the first session with the second session when the first and second sessions are associated with a protocol 

 	Regarding claim 20, Deridder discloses the non-transitory computer-readable media of claim 19, wherein the processor further executes the computer-readable instructions to:
 	generate a unit of payload metadata summarizing information in payloads of the plurality
of packets in each of the first and second sessions; and storing the payload metadata of each of the first and second sessions respectively in the session record for each of the first and second sessions (see the table in FIG. 3 – the “Session activity” is metadata that indicates the URLs accessed during the session; as disclosed in column 10:47-55 of the Patent Under Reissue, URL information is one example of payload metadata).

 	Regarding claim 21, Deridder discloses the non-transitory computer-readable media of claim 20. wherein the processor further executes the computer-readable instructions to determine a protocol associated with each of the first and second sessions (see FIG. 3 – traffic data extraction module determines that an incoming data packet is associated with an HTTP protocol by extracting the HTTP header therefrom), wherein the information included in at least one of the common header or the payload metadata of each first and second sessions is respectively determined based on the protocol associated with the first and second sessions (see the table in FIG. 3 – the “Session activity” is metadata that indicates the URLs accessed during the session, and the URLs are determined based on the HTTP protocol).

claim 22, Deridder discloses the non-transitory computer-readable media of claim 20, wherein the common header and the payload metadata are generated in real-time responsive to receiving the packets for each of the first and second sessions from the network (i.e., Deridder’s processes for generating common header and payload metadata as shown in FIG. 5 are executed in real-time as network packets are received; see also paragraph [0004] – Deridder’s disclosure addresses the problem of tracking multiple active hosts simultaneously in real-time).

 	Regarding claim 23, Deridder discloses the non-transitory computer-readable media of claim 19. wherein the processor further executes the computer-readable instructions to:
 	generate performance parameters representing performance of at least one of the network,
an application associated with the network, a service associated with the network, a client associated with the network, or a server associated with the network for transmitting the plurality
of packets in each of the first and second sessions; and adding the performance parameters of the first and second sessions respectively in the session record of the first and second sessions (as shown in the session table of FIG. 3, Deridder generates and adds “TCP timestamps” information to the session record for each identified session; see paragraph [0037] – the TCP timestamps estimate the uptime of the host; these timestamps are considered to correspond to “performance parameters” inasmuch as it is akin to a “total transfer time” parameter that is disclosed as an example of a performance parameter – see Patent Under Reissue at column 11:25-32).

 	Regarding claim 24, Deridder discloses the non-transitory computer-readable media of claim 19. wherein the first session is associated with a first protocol and the second session is .


	Claims 25-27, 29, 31, 33-37, 51-53, 55, 57, and 59-63 are rejected under 35 U.S.C. § 102(b) as being anticipated by Bingham (U.S. 2005/0157662).
 	Regarding claim 25, Bingham discloses a non-transitory computer-readable media comprising computer-readable instructions stored thereon that when executed by a processor cause the processor to perform a process (i.e., Bingham’s disclosed methods are to be executed by a computing device, such as via software or the like – see, e.g., paragraph [0069], and the utilization of computer-readable instructions for such execution of the methods by a processor is implicit) comprising:
 	determining a session associated with a packet received from a network (see paragraphs [0053]-[0054] – data packets received from a network are grouped into unique sessions);
 	generating a common header by summarizing first information of the packet and at least
one other packet of a same session (see paragraphs [0055]–[0066] – a profile of information particular to a session is generated; the profile includes data that is common to all packets of the session, including the source/destination IP addresses of the host pair involved in the session; the Patent Under Reissue at column 10:15-21 expressly identifies a “common header” as corresponding to information common to the data packets of a session, including source and destination IP addresses; since Bingham’s session profile includes such information, Bingham is 
 	generating a payload metadata by summarizing second information of the packet and the
at least one other packet (see paragraphs [0055]–[0066] – a profile of information particular to a session is generated; the profile includes data pertaining to user information associated with the session (“the identity of the initiator of the session” and “the identity of the data producer and consumer of a session”); the Patent Under Reissue at column 10:47-55 expressly identifies “payload metadata” as corresponding to information identifying user information associated with a session; since Bingham’s session profile includes such information, Bingham is considered to disclose generating payload metadata by summarizing the identity of the initiator, data consumer, and data producer of the session); and
 	generating a session record comprising the common header and the payload metadata for evaluating at least one of the network, an application associated with the network, or a service
associated with the network (see paragraphs [0055], [0057], [0058], and [0063] – a profile of information particular to a session is generated; the profile includes common header information (“IP addresses of the host pair involved”) and payload metadata (“the identity of the initiator of the session” and “the identity of the data producer and consumer of a session”); the profile (“session information”) is then used to evaluate the network – see paragraph [0068]).

 	Regarding claim 26, Bingham discloses the non-transitory computer-readable media of claim 25, wherein the processor further executes the computer-readable instructions to buffer data associated with the packet and the at least one other packet before generating the common header and the payload metadata (see paragraph [0043] – the system stores the data packets that 

 	Regarding claim 27, Bingham discloses the non-transitory computer-readable media of claim 25, wherein the processor further executes the computer-readable instructions to determine a protocol associated with the session based upon information associated with the packet and the at least one other packet (see paragraph [0053]).

 	Regarding claim 29, Bingham discloses the non-transitory computer-readable media of claim 25, wherein for generating the common header by summarizing the first information, the processor executes the computer-readable instructions to:
 	extract static data from a header of the packet and the header of each of the at least one
other packet; and store the static data in the common header (i.e., as explained for claim 25, Bingham’s session profile includes source/destination IP address information; this information is inherently extracted from the headers of data packets, which are known to contain information identifying the IP addresses of the sender and receiver of the data packets – see e.g., paragraph [0051] of Bingham, which expressly discloses that each data packet contains such source/destination information).

 	Regarding claim 31, Bingham discloses the non-transitory computer-readable media of claim 25, wherein for generating the common header by summarizing the first information, the processor executes the computer-readable instructions to extract the first information from the packet and each of the at least one other packet, and wherein the first information is based upon a 

 	Regarding claim 33, Bingham discloses the non-transitory computer-readable media of claim 25, wherein the common header and the payload metadata are generated in real-time responsive to receiving the packet and the at least one other packet from the network (see paragraph [0047] – session analysis is performed in real time).

 	Regarding claim 34, Bingham discloses the non-transitory computer-readable media of claim 25, wherein the processor further executes the computer-readable instructions to:
 	generate a performance parameter representing performance at least one of the network,
the application, the service, a client associated with the network, or a server associated with the
network, wherein the performance parameter is generated based on the packet and the at least
one other packet; and include the performance parameter in the session record (see paragraphs [0055]–[0066] – a profile of information particular to a session is generated; the profile includes data pertaining to the total transfer time of the session (“the time that each session between hosts starts and stops, the duration”); the Patent Under Reissue at column 11:19-32 expressly identifies “performance metadata” as corresponding to information that includes a total transfer time of a session; since Bingham’s session profile includes such session duration information, Bingham is considered to disclose generating performance metadata representing performance of the network).

claim 35, Bingham discloses the non-transitory computer-readable media of claim 25, wherein the processor further executes the computer-readable instructions to generate mapping information based on the session and at least one other session, and wherein the mapping information is included in the session record (see paragraphs [0053] – the data packets are divided into multiple sessions (including a first session and at least one other session) according to the type of session, also known as the network protocol; see paragraph [0054] – after the initial grouping of packets into multiple sessions according to session type, mapping information, such as the sending and receiving hosts’ addresses, is generated from the data packets and used to further divide the data packets of a same session type into “unique” sessions; see paragraph [0056] – the mapping information, i.e., the identity of the hosts, is included in each of the unique session profiles).

	Regarding claim 36, Bingham discloses the non-transitory computer-readable media of claim 35, wherein the session and the at least one other session are associated with a same protocol (see paragraph [0054] – sessions of the same protocols can be further divided into unique sessions based on the hosts’ addresses time stamp or other characteristics).
 
 	Regarding claim 37, Bingham discloses the non-transitory computer-readable media of claim 35, wherein the session is associated with a first protocol and the at least one other session is associated with a second protocol different than the first protocol (see paragraph [0053] – the different sessions can correspond to different network protocols).
 
 	Regarding claim 51, Bingham discloses a method comprising:

memory (i.e., Bingham’s disclosed methods are to be executed by a computing device, such as via software or the like – see, e.g., paragraph [0069], and the utilization of computer-readable instructions for such execution of the methods by a processor is implicit), a session associated with a packet received from a network (see paragraphs [0053]-[0054] – data packets received from a network are grouped into unique sessions);
 	generating, by the processor, a common header by summarizing first information of the
packet and at least one other packet of the same session (see paragraphs [0055]–[0066] – a profile of information particular to a session is generated; the profile includes data that is common to all packets of the session, including the source/destination IP addresses of the host pair involved in the session; the Patent Under Reissue at column 10:15-21 expressly identifies a “common header” as corresponding to information common to the data packets of a session, including source and destination IP addresses; since Bingham’s session profile includes such information, Bingham is considered to disclose generating a common header by summarizing the source and destination IP address information contained in each of the data packets of the session);
 	generating, by the header, a payload metadata by summarizing second information of the
packet and the at least one other packet (see paragraphs [0055]–[0066] – a profile of information particular to a session is generated; the profile includes data pertaining to user information associated with the session (“the identity of the initiator of the session” and “the identity of the data producer and consumer of a session”); the Patent Under Reissue at column 10:47-55 expressly identifies “payload metadata” as corresponding to information identifying user information associated with a session; since Bingham’s session profile includes such 
 	generating, by the processor, a session record comprising the common header and the
payload metadata for evaluating at least one of the network, an application associated with the
network, or a service associated with the network (see paragraphs [0055], [0057], [0058], and [0063] – a profile of information particular to a session is generated; the profile includes common header information (“IP addresses of the host pair involved”) and payload metadata (“the identity of the initiator of the session” and “the identity of the data producer and consumer of a session”); the profile (“session information”) is then used to evaluate the network – see paragraph [0068]).

 	Regarding claim 52, Bingham discloses the method of claim 51, wherein the processor executes the computer-readable instructions to buffer data associated with the packet and the at least one other packet before generating the common header and the payload metadata (see paragraph [0043] – the system stores the data packets that were transmitted over the network before indexing them into sessions and generating the session profile data).

 	Regarding claim 53, Bingham discloses the method of claim 51, wherein the processor executes the computer-readable instructions to determine a protocol associated with the session based upon information associated with the packet and the at least one other packet (see paragraph [0053]).

claim 55, Bingham discloses the method of claim 51, wherein for generating the common header by summarizing the first information, the processor executes the computer-readable instructions to:
 	extract static data from a header of the packet and the header of each of the at least one
other packet; and store the static data in the common header (i.e., as explained for claim 51, Bingham’s session profile includes source/destination IP address information; this information is inherently extracted from the headers of data packets, which are known to contain information identifying the IP addresses of the sender and receiver of the data packets – see e.g., paragraph [0051] of Bingham, which expressly discloses that each data packet contains such source/destination information).

 	Regarding claim 57, Bingham discloses the method of claim 51, wherein for generating the common header by summarizing the first information, the processor executes the computer-readable instructions to extract the first information from the packet and each of the at least one other packet, and wherein the first information is based upon a protocol associated with the session (see paragraphs [0051] and [0063] – the source and destination IP addresses are summarized; the addresses are based on the internet protocol  associated with the session).

 	Regarding claim 59, Bingham discloses the method of claim 51, wherein the common header and the payload metadata are generated in real-time responsive to receiving the packet and the at least one other packet from the network (see paragraph [0047] – session analysis is performed in real time).

claim 60, Bingham discloses the method of claim 51, wherein the processor further executes the computer-readable instructions to:
 	generate a performance parameter representing performance at least one of the network,
the application, the service, a client associated with the network, or a server associated with the
network, wherein the performance parameter is generated based on the packet and the at least
one other packet; and include the performance parameter in the session record (see paragraphs [0055]–[0066] – a profile of information particular to a session is generated; the profile includes data pertaining to the total transfer time of the session (“the time that each session between hosts starts and stops, the duration”); the Patent Under Reissue at column 11:19-32 expressly identifies “performance metadata” as corresponding to information that includes a total transfer time of a session; since Bingham’s session profile includes such session duration information, Bingham is considered to disclose generating performance metadata representing performance of the network).

 	Regarding claim 61, Bingham discloses the method of claim 51, wherein the processor further executes the computer-readable instructions to generate mapping information based on the session and at least one other session, and wherein the mapping information is included in the session record (see paragraphs [0053] – the data packets are divided into multiple sessions (including a first session and at least one other session) according to the type of session, also known as the network protocol; see paragraph [0054] – after the initial grouping of packets into multiple sessions according to session type, mapping information, such as the sending and receiving hosts’ addresses, is generated from the data packets and used to further divide the data 

	Regarding claim 62, Bingham discloses the non-transitory computer-readable media of claim 35, wherein the session and the at least one other session are associated with a same protocol (see paragraph [0054] – sessions of the same protocols can be further divided into unique sessions based on the hosts’ addresses time stamp or other characteristics).

	Regarding claim 63, Bingham discloses the non-transitory computer-readable media of claim 35, wherein the session is associated with a first protocol and the at least one other session is associated with a second protocol different than the first protocol (see paragraph [0053] – the different sessions can correspond to different network protocols).


XIV. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bingham (U.S. 2055/0157662) and Deridder (U.S. 2010/0161795).
Regarding claim 28, Bingham discloses the non-transitory computer-readable media of claim 25, wherein session information based on a protocol associated with the session is generated, but does not appear to disclose the processor further executes the computer-readable instructions to:
 	assign a new session identifier (ID) to the session upon determining that the session is a
new session or assign an existing session ID to the session upon determining that the session is a
pre-existing session, wherein the existing session ID is associated with the pre-existing session; and generate session information based on the new session ID or the existing session ID and a
protocol associated with the session.
 	Deridder discloses an apparatus and method for multi-user NAT session identification and tracking. In particular, Deridder discloses generating a session record 378, illustrated in FIG. 3. The generation of a session record involves determining whether a detected session belongs to an existing stored session or represents a new session that has not been previously stored in the record. For instance, FIG. 5 illustrates a method the determines whether received packets belong to an existing session, and thereby are assigned an existing session ID, or received packets belong to a new session, and therefore a new session should be created and assigned a new session ID according to FIG. 7.
 	It would have been obvious to achieve the claimed invention by modifying the system of Bingham to assign a new or existing session ID for received packets of a same session and generate session information on the basis of the new or existing session ID according to the teachings of Deridder, since Bingham’s system involves the indexing of various received packets according to respective sessions, and Deridder teaches that assigning a new or existing session 
 	The obviousness of such a combination is supported at least by KSR rationales (A), (C), and (D). See MPEP § 2141(III). 

 	The method of claim 54 directly corresponds to the non-transitory computer-readable media of claim 28, and is rejected on substantially the same grounds.


XV. ALLOWABLE SUBJECT MATTER
 	Claims 10-18 and 38-50 are allowed.
Claims 8, 30, 32, 56, and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 10-18 are allowed because neither Bingham nor Deridder appears to disclose the algorithm that corresponds to Functional Phrase #1. Specifically, Functional Phrase #1 has been identified in Section VIII above as:
 	a processor executing computer-readable instructions stored on a memory to:
 	determine first and second sessions associated with data packets received from a network;
 	generate a common header for each of the first and second sessions by summarizing information of a plurality of data packets associated with each of the first and second sessions; and

 	This phrase was determined to invoke § 112, 6th paragraph, as indicated above in Section VIII. The corresponding structure corresponds to processor 204 (FIG. 2), which is specially programmed to execute an algorithm that implements the claimed functions. The algorithm that executes the claimed functions was also identified in Section VIII as:
	Step 502 – receiving and buffering network data packets in a FIFO buffer (see column 7:53-60);
 	Step 506 – detecting protocols associated with the received packets by analyzing the data packets at various communication layers or transport layer (see column 7:61 – 8:10)
 	Step 518 – determining that a first data packet is associated with an existing or new session ID and determining that a second data packet is associated with a different session ID using the detected protocols of the data packets (see column 8:11-33);
 	Step 542 – generating or updating a common header for each of the two sessions by applying a noise filter to multiple data packet headers of each session (see column 9:62 – 10:14); the noise filter selects relevant information from the headers of buffered packets, merges the relevant information, and stores “static data” that is common to all of the headers and can include data identified at column 10:15-21; the noise filter may additionally or alternatively store or exclude “non-static” data, which can be different in each of the headers, via data field filtering, data compression, hashing, or data extraction as described at column 10:22-29;

 	Neither Bingham nor Deridder appear to disclose Step 542 of the algorithm. That is, neither Bingham nor Deridder discloses using a noise filter to generate or update a common header for each session by selecting and storing static and/or non-static data in the common header. Deridder discloses providing an HTTP header summary at paragraph [0044], and teaches at paragraph [0029] that packets within the same flow are determined to belong to the same session such that the headers of all data packets of the same session will all indicate the same protocol, source IP address, source port, destination IP address, and destination port, but does not appear to disclose using a noise filter to include or exclude static and non-static header data, as disclosed by the Patent Under Reissue. 

 	Claims 38-50 are allowed because neither Bingham nor Deridder appears to disclose the algorithm that corresponds to Functional Phrase #5. Specifically, Functional Phrase #5 has been identified in Section VIII above as:
 	a processor that executes the computer-readable instructions to:
 	determine a session associated with a packet received from a network; 
 	generate a common header by summarizing first information of the packet and at least one other packet of a same session;
 	generate a payload metadata by summarizing second information of the packet and the at least one other packet; and

	This phrase was determined to invoke § 112, 6th paragraph, as indicated above in Section VIII. The corresponding structure corresponds to processor 204 (FIG. 2), which is specially programmed to execute an algorithm that implements the claimed functions. The algorithm that executes the claimed functions was also identified in Section VIII as:
	Step 502 – receiving and buffering a network data packets in a FIFO buffer (see column 7:53-60);
 	Step 506 – detecting protocols associated with the received packets by analyzing the data packets at various communication layers or transport layer (see column 7:61 – 8:10)
 	Step 518 – determining that a first data packet is associated with an existing or new session ID and determining that a second data packet is associated with a different session ID using the detected protocols of the data packets  (see column 8:11-33);
 	Step 542 – generating or updating a common header for each of the two sessions by applying a noise filter to multiple data packet headers of each session (see column 9:62 – 10:14); the noise filter selects relevant information from the headers of buffered packets, merges the relevant information, and stores “static data” that is common to all of the headers and can include data identified at column 10:15-21; the noise filter may additionally or alternatively store or exclude “non-static” data, which can be different in each of the headers, via data field filtering, data compression, hashing, or data extraction as described at column 10:22-29;

 	Step 554 – generating an adaptive session record that includes the common header 392 and intra-protocol mapping information 384 that associates the first session with the second session.   

	Neither Bingham nor Deridder appear to disclose Steps 542 and 546 of the algorithm. That is, neither Bingham nor Deridder discloses using a noise filter to generate or update a common header for each session by selecting and storing static and/or non-static data in the common header. Deridder discloses providing an HTTP header summary at paragraph [0044], and teaches at paragraph [0029] that packets within the same flow are determined to belong to the same session such that the headers of all data packets of the same session will all indicate the same protocol, source IP address, source port, destination IP address, and destination port, but does not appear to disclose using a noise filter to include or exclude static and non-static header data, as disclosed by the Patent Under Reissue. 
 	Also, neither Bingham nor Deridder appear to disclose generating or updating payload metadata by “de-duplicating” the payloads of data packets, as described at column 10:39 – 11:3 of the Patent Under Reissue. 

	Regarding claim 8, Deridder discloses the method of claim 1, but does not appear to teach the session record of each of the first and second sessions further stores links to the plurality of data packets respectively in each of the first and second sessions, as claimed.

 	Regarding claim 30, Bingham discloses the non-transitory computer-readable media of claim 25, but does not appear to teach that for generating the common header by summarizing the first information, the processor executes the computer-readable instructions to summarize non-static data that is changed in the packet and the at least one other packet, as claimed.

	Regarding claim 32, Bingham discloses the non-transitory computer-readable media of claim 25, but does not appear to disclose that for generating the payload metadata by summarizing the second information, the processor executes the computer-readable instructions to: determine a data payload from the packet and each of the at least one other packet; and store a subset of the data payload as the payload metadata, wherein the subset of the data payload is based on a protocol associated with the session, as claimed.

 	Regarding claim 56, Bingham discloses the method of claim 51, but does not appear to disclose that for generating the common header by summarizing the first information, the processor executes the computer-readable instructions to summarize non-static data that is changed in the packet and the at least one other packet, as claimed.

 	Regarding claim 58, Bingham discloses the method of claim 51, but does not appear to disclose that for generating the payload metadata by summarizing the second information, the processor executes the computer-readable instructions to:
 	determine a data payload from the packet and each of the at least one other packet; and



XVI. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992